Citation Nr: 1010189	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  05-37 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a congenital 
deformity of the L-5 lumbosacral spine.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to March 
1953.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In December 2007, the Veteran presented testimony at a 
hearing on appeal before the undersigned Veterans Law Judge 
at the RO (Travel Board hearing); a copy of the hearing 
transcript is in the record.

The issue of service connection for a congenital deformity of 
the L-5 lumbosacral spine was initially characterized as a 
new and material evidence claim.  However, in a February 2008 
decision, the Board reopened that issue based on a finding 
that new and material evidence had been submitted.  The Board 
then proceeded to deny that issue on the merits in the same 
February 2008 decision.  

The Veteran appealed the Board's denial to the U. S. Court of 
Appeals for Veterans Claims (Court).  In an Order dated in 
July 2009, the Court granted a Joint Motion for Remand (Joint 
Motion) filed by the parties and remanded the matter for 
compliance with specific instructions.  In one particular 
instruction, the Court asked the Board to adjudicate the 
separate and distinct claim of service connection for a 
lumbar spine disorder, to include a lumbosacral strain.  In 
compliance, the Board has added this issue as part of the 
current appeal.  The case has now returned to the Board so 
that it can implement the Court's other directives as well.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

In its earlier February 2008 decision, the Board found that 
although there was clear and unmistakable evidence that the 
Veteran had a pre-existing congenital deformity of the L-5 
lumbosacral spine prior to service, there was also clear and 
unmistakable evidence that this disability was not aggravated 
by service.  As such, the Veteran's claim for service 
connection was denied. 

But pursuant to its July 2009 Order and Joint Motion, the 
Court set aside and remanded the Board's decision because the 
Board (1) failed to provide adequate reasons and bases for 
its determination that the Veteran's lumbar spine disability 
was not aggravated by service, and in doing so misapplied 
VAOPGCPREC 82-90 (July 18, 1990); (2) failed to classify the 
Veteran's congenital lumbar spine disorder as either a 
disease or a defect under VAOPGCPREC 82-90; (3) failed to 
address the various inadequacies of the March 2005 addendum 
to a May 2004 VA examination; and (4) mischaracterized the 
Veteran's claim by narrowing it to only service connection 
for a congenital lumbar deformity, when in fact the Veteran 
was also requesting service connection for any lumbar spine 
disability, to include a lumbosacral strain.  The Joint 
Motion strongly suggested that the Board secure a more 
adequate VA medical opinion that properly addresses the above 
flaws in its previous decision.   
 
For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every Veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111 for disorders not 
noted on the entrance or enlistment examination, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003.  
The Court and Federal Circuit Court have adopted the General 
Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 
396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the pre-existing condition.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2005).  See also Wagner, 370 
F.3d at 1096.  

Defects are defined as "structural or inherent abnormalities 
or conditions which are more or less stationary in nature."  
VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 
1990).  Congenital or developmental "defects" automatically 
rebut the presumption of soundness and are therefore 
considered to have preexisted service.  38 C.F.R. 
§§ 3.303(c), 4.9.  But such "defects" are not "diseases" 
or "injuries" within the meaning of applicable legislation, 
and therefore service connection for them is generally 
precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  

VA's Office of General Counsel has distinguished between 
congenital or developmental defects, for which service 
connection is precluded by regulation, and congenital or 
hereditary diseases, for which service connection may be 
granted, if initially manifested in or aggravated by service.  
See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The General Counsel 
draws on medical authorities and case law from other federal 
jurisdictions and concludes that a defect differs from a 
disease in that the former is "more or less stationary in 
nature", while the latter is "capable of improving or 
deteriorating."  See VAOPGCPREC 82-90 at para. 2.

Even if it is determined during service that a Veteran 
suffers from a congenital disease, VA cannot simply assume 
that, because of its congenital nature, the disease must have 
preexisted service.  That is, the presumption of soundness 
still applies to congenital diseases that are not noted at 
entry.  Quirin, 22 Vet. App. at 396-397.  Since the 
presumption of soundness at entrance attaches, VA must show 
by clear and unmistakable evidence that the congenital 
disease preexisted service.  Monroe v. Brown, 4 Vet. App. 
513, 515 (1993).  VA may not rely on a regulation as a 
substitute for the requirement that it rely on independent 
medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  VA's Office of General Counsel has also confirmed 
that the existence of a congenital hereditary disease under 
38 C.F.R. § 3.303(c) does not always rebut the presumption of 
soundness, and that service connection may be granted for 
congenital hereditary diseases which either first manifest 
themselves during service or which preexist service and 
progressed at an abnormally high rate during service.  See 
VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990).

However, the presumption of soundness does not apply to 
congenital defects because such defects "are not diseases or 
injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  
See 38 C.F.R. § 3.303(c).  See also Quirin, 22 Vet. App. at 
397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 
2003) (holding that the presumption of soundness does not 
apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 
516 (1996) (holding that a non-disease or non-injury entity 
such as a congenital defect is "not the type of disease- or 
injury-related defect to which the presumption of soundness 
can apply").  However, a congenital defect can still be 
subject to superimposed disease or injury. VAOPGCPREC 82-90.  
If such superimposed disease or injury does occur, service 
connection may be warranted for the resulting disability.  
Id. 

In short, service connection is available for congenital 
diseases, but not defects, that are aggravated in service.  
Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 
513, 515 (1993).  In cases where the appellant seeks service 
connection for a congenital condition, the Board must 
indicate whether the condition is a disease or defect and 
discuss the presumption of soundness.  Quirin, 22 Vet. App. 
at 394-397.  It follows that in such cases where a congenital 
condition is at issue, a VA medical opinion may be needed to 
determine whether the condition is a disease or defect, 
whether the presumption of soundness has been rebutted, and 
if so whether there was aggravation during service.  Id. at 
395.  

In light of the above, in the present case, a more definitive 
assessment is needed.  Therefore, the agency of original 
jurisdiction (AOJ) should obtain a medical examination and 
opinion from a VA physician concerning the etiology of any 
current lumbar spine disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4)).  

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to undergo a VA 
examination to determine the nature and 
etiology of his current low back 
condition(s).  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences 
for his claim.  The examiner should be 
(if possible) a physician who has not 
previously examined the veteran.  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary, including X-rays if needed.  
The claims folder must be made 
available for review for the 
examination and the examination report 
must state whether such review was 
accomplished.  Based on a review of all 
the evidence in the claims folder, the 
examiner should specifically provide an 
opinion as to the following questions: 

(a)	Is the Veteran's congenital 
deformity of the L-5 lumbosacral 
spine a disease or a defect?  
Under VA law, a defect differs 
from a disease in that the 
former is considered "more or 
less stationary in nature" while 
the latter is "capable of 
improving or deteriorating."  

(b)	If it is a congenital 
defect, did the Veteran 
experience a superimposed 
disease or injury to the lumbar 
spine during service which 
resulted in additional 
disability?  

(c)	If it is a congenital 
disease, did the Veteran have 
this disease prior to entering 
military service in August 1950, 
i.e., a pre-existing disability?

(d)	If he had a congenital 
disease that preexisted service, 
did this condition permanently 
increase in severity during his 
military service from August 
1950 to March 1953?

(e)	If there was a measurable 
increase in severity of a pre-
existing congenital lumbar spine 
disease during service, is this 
permanent increase in severity 
due to the natural progression 
of the condition?

(f)	Is it at least as likely as 
not (50 percent or more 
probable) that any current 
lumbar spine condition, to 
include a lumbosacral sprain or 
degenerative arthritis or a 
congenital disorder, first 
manifest itself during service 
or within one year of service, 
or is otherwise directly related 
to the Veteran' military 
service?  In making this 
determination, see service 
treatment records dated in 
November 1952 diagnosing a 
lumbosacral strain, as well as a 
post-service May 2004 VA 
examination report diagnosing a 
chronic low back strain.  See 
also service treatment records 
dated from November 1952 to 
March 1953 revealing extensive 
treatment and hospitalization 
for lumbar spine problems.  

		The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  The examiner 
should include a complete explanation 
with his or her opinion, based on 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinions, the examination 
report should so state.

2.	After completing this development, the 
AOJ should readjudicate the issues on 
appeal.  If the disposition remains 
unfavorable, the AOJ should furnish the 
Veteran and his representative with a 
supplemental statement of the case 
(SSOC) and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

